EXHIBIT 10.4
Standard Gold, Inc.
Stock Option Agreement


This Stock Option Agreement (the  “Agreement”) is made and entered into as of
the 1st day of April, 2010, between Deborah King (“Optionee”) and Standard Gold,
Inc., a Colorado corporation (the “Company”).


Background


A.           Stephen D. King (“Executive”), the spouse of Optionee, currently
serves as the Company’s Chief Executive Officer and the Company desires to
induce Executive to continue to serve as an executive of the Company.


B.           The Company has adopted the 2010 Stock Incentive Plan (the “Plan”)
pursuant to which shares of common stock of the Company have been reserved for
issuance under the Plan.


C.           The Plan allows for assignment of an option, and Executive has
directed and authorized the Company to enter into this Agreement directly with
Optionee to reflect his assignment of the underlying option to purchase 800,000
shares of the Company’s common stock granted on the date hereof at the terms set
forth herein.


Now, Therefore, the parties hereto agree as follows:


1.           Incorporation by Reference.  The terms and conditions of the Plan,
a copy of which has been delivered to Optionee, are hereby incorporated herein
and made a part hereof by reference as if set forth in full. In the event of any
conflict or inconsistency between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall govern and control.


2.           Grant of Option; Exercise Price.  Subject to the terms and
conditions herein set forth, the Company hereby irrevocably grants from the Plan
to Optionee the right and option, hereinafter called the “Option”, to purchase
all or any part of an aggregate of 800,000 shares of common stock, $.001 par
value, of the Company (the “Shares”) at the price per Share set forth at the end
of this Agreement after “Exercise Price”.


3.           Exercise and Vesting of Option.  The Option shall be exercisable
only to the extent that all, or any portion thereof, has vested in the
Optionee.  The right to purchase the Shares subject to the Option shall vest pro
rata in three annual installments beginning on the date of this Agreement and
continuing each year thereafter until the Option is fully vested, so long as
Executive has not resigned, retired, is removed or in any other manner ceases
being an executive of the Company, for any reason or no reason, with or without
cause, as set forth in the following schedule (each such date is hereinafter
referred to singularly as a “Vesting Date” and collectively as “Vesting Dates”):


Total Shares Subject
to Vesting Date
 
Vesting Date
266,667
April 1, 2010
266,667
April 1, 2011
266,666
April 1, 2012



 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, this Option shall immediately vest in its
entirety upon the occurrence of (i) the Executive’s death, or (ii) a Change of
Control (as defined below).  For purposes of this Paragraph 3, a “Change of
Control” means (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities if such person or his/her/its affiliate(s) do not own in
excess of fifty percent (50%) of such voting power on the date of this
Agreement, provided, however, that a Change of Control shall not include any
transaction or series of related transactions effected primarily for capital
raising purposes; or (ii) the disposition by the Company (whether direct or
indirect, by sale of assets or stock, merger, consolidation or otherwise) of all
or substantially all of its business and/or assets in one transaction or series
of related transactions (other than a merger effected exclusively for the
purpose of changing the domicile of the Company), provided, however, that a
Change of Control shall not include any merger, consolidation or other
transaction (or series of related transactions) in which, following such
transaction, the stockholders of the Company immediately prior to such
transaction continue to own in excess of fifty percent (50%) of the combined
voting power of the surviving or resulting entity.


4.           Term of Option.  To the extent vested and except as otherwise
provided in this Agreement, the Option shall be exercisable for ten (10) years
from the date of this Agreement;  provided, however, that in the event Executive
resigns, retires, is removed or in any other manner ceases being an executive of
the Company, for any reason or no reason, with or without cause, except for
reason of Executive’s death, Optionee shall have ninety (90) days from the date
of such termination of Executive’s position as an executive to exercise all or
any part of the Option, subject to the ten-year option period. In the event of
Executive’s death during the term of his employment, Optionee shall have a
period of one (1) year from the date of Executive’s death to exercise all or any
part of the Option, subject to the ten-year option period.  Upon the expiration
of such ninety (90) day period (or, in the event of Executive’s death, such one
(1) year period), or, if earlier, upon the expiration date of the Option as set
forth above, the Option shall terminate and become null and void.


5.           Rights of Option Holder.  Optionee, as holder of the Option, shall
not have any of the rights of a stockholder with respect to the Shares covered
by the Option except to the extent that one or more certificates for such Shares
shall be delivered to her upon the due exercise of all or any part of the
Option.


6.           Transferability.  The Option shall not be transferable except to
the extent permitted by the Plan.


7.           Securities Law Matters.  Optionee acknowledges that the Shares to
be received by her upon exercise of the Option may have not been registered
under the Securities Act of 1933 or the Blue Sky laws of any state
(collectively, the “Securities Acts”).  If such Shares have not been so
registered, Optionee acknowledges and understands that the Company is under no
obligation to register, under the Securities Acts, the Shares received by her or
to assist her in complying with any exemption from such registration if she
should at a later date wish to dispose of the Shares. Optionee acknowledges that
if not then registered under the Securities Acts, the Shares shall bear a legend
restricting the transferability thereof, such legend to be substantially in the
following form:


“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws.  The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


 
2

--------------------------------------------------------------------------------

 
8.           Optionee Representations.  Optionee hereby represents and warrants
that Optionee has reviewed with her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this
Agreement.  Optionee is relying solely on such advisors and not on any
statements or representation of the Company or any of its agents. Optionee
understands that she will be solely responsible for any tax liability that may
result to her as a result of the transactions contemplated by this
Agreement.  The Option, if exercised, will be exercised for investment and not
with a view to the sale or distribution of the Shares to be received upon
exercise thereof.


9.           Notices.  All notices and other communications provided in this
Agreement will be in writing and will be deemed to have been duly given when
received by the party to whom it is directed at the following addresses:
 
If to the Company:
If to Optionee:
   
Standard Gold, Inc.
900 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-8773
Deborah King
450 Glenmont Court
Dunwoody, GA 30350

 
10.           General.


(a)           The Option is granted pursuant to the Plan and is governed by the
terms thereof.  The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.


(b)           Nothing herein expressed or implied is intended or shall be
construed as conferring upon or giving to any person, firm, or corporation other
than the parties hereto, any rights or benefits under or by reason of this
Agreement.


(c)           Each party hereto agrees to execute such further documents as may
be necessary or desirable to effect the purposes of this Agreement.


(d)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same agreement.


(e)           This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Colorado applicable to contracts executed
and to be performed therein.


[Signature page to follow]
 
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


Number of Shares: 800,000
OPTIONEE:
   
Exercise Price:   $0.90 
/s/ Deborah King                                                 
 
Name:  Deborah King 
         
STANDARD GOLD, INC.
     
By:  /s/ Mark D. Dacko                                       
 
Mark D. Dacko, Chief Financial Officer

 
 
 

 
 
4

--------------------------------------------------------------------------------

 